Title: Enclosure: Resolutions of Caroline County, Virginia, Citizens, 10 September 1793
From: Caroline County, Virginia, Citizens
To: Washington, George


            
              [10 September 1793]
            
            At a very Numerous Meeting of the Substantial Planters, Farmers & other Yeomanry
              of the County of Caroline in Virginia, at the Court House on the 10th day of September
              1793; being the day of holding the County Court, on which they had been previously
              requested to Assemble for the purpose of taking into consideration the present
              political State of American Affairs.
            It being considered that it is at all times the right, and at certain periods the
              duty of the People to declare their principles and Opinions on Subjects which concern
              the National Interest; and that in the present juncture, the exercise of that duty is
                rendered indispensible, By the prevailing practice of Declaratory
              Resolutions in places where the Inhabitants can more easily Assemble & Consult
              than in the Countrey at large; but where Interests, Views & Political Opinions
              different from those of the great body of the people, may happen to predominate;
              whence there may be danger of unfair & delusive inferences concerning the true and
              General sense of the People. In declaring Ours, however, since from our remote
              situation from the great Scene of Public transactions, we cannot possess a timely
              & correct knowledge of political incidents, & the Conduct of persons concerned
              therein; it is judged most prudent to wait with a decent reserve, for clear & full
              information relative thereto: and in Public Declarations to abide by those great
              principles, just sentiments and established truths, which can be little affected by
              transitory or Personal Occurrences.
            Therefore, as the Unanimous sence of this Meeting,
            Resolved That the Constitution of the United States, Ought to be firmly and
              vigilantly supported against all direct or indirect attempts that may be made to
              subvert or violate the same.
            Resolved That, as it is the true Interest of the United States to cultivate the
              preservation of Peace by all just & Honorable Means, the Executive Authority ought
              to be supported in the exercise of it’s Constitutional Powers & functions for
              inforcing the laws existing for that purpose.
            Resolved That the eminent Virtues & Services of our Illustrious fellow-Citizen
              George Washington, President of the United States, entitle him to the highest respect,
              confidence, and lasting Gratitude of his Countrey; Whose peace, Liberty & Safety
              must ever remind It of his distinguished Agency in the Attainment of those inestimable
              blessings.
            Resolved That the eminent and generous Aids rendered to the United States in their
              Arduous strugle for liberty, by the French Nation, ought ever to be remembered and
              acknowledged with gratitude and kind affection; And that the Spectable exhibited by
              the glorious & severe contest It is now engaged in for it’s own liberty, ought
              & must be peculiarly interesting to the Wishes, the friendship & the Sympathy
              of the people of America.
            Resolved—That all Attempts which may be made, in whatever form or disguise, to
              alienate the good Will of the people of America from the cause of Liberty &
              republican Government in France, have an evident tendency to weaken
              their Affection for the free principles of their own Governments, and manifest designs
              which ought to be narrowly watched & seasonably counteracted.
            Resolved That such Attempts to disunite Nations mutually attached to the cause of
              Liberty, and viewed with unfriendly Eyes by all who hate it; ought to be more
              particularly reprobated at the present crisis, when such Vast Efforts are making by a
              combination of Princes—& Nobles to crush an example, which they fear may open the
              Eyes of all Mankind to their Natural & political rights.
            Resolved That a dissolution of the Honorable & beneficial connection between the
              United States and France, must Obviously be Attempted with a view to forward a plan of
              a more intimate Union & connection of the former with Great Britain; as a leading
              step towards Assimilating the American Government to the form and Spirit of the
              British Monarchy: And these Apprehensions will be greatly strengthened, if it shall
              appear that the Active Zeal displayed in propogating prejudices against the French
              Nation & Revolution, hath proceeded from persons either disaffected to the
              American Revolution, Or of known Monarchical Principles.
            Resolved That all foreign Ministers to the United States ought to Negotiate the
              purposes of their Mission with the President. If at any time a difference in Opinion
              should happen, on the exposition of Treaties, or other subjects, the same ought to be
              stated by the Minister to the Governing powers of his Nation; that on a discussion
              between the two Governments, an Amicable Adjustment may be effected, & peace &
              friendship preserved: And all Applications of a Minister, in such a Case, to the
              people, who Act with foreign Nations, only by their representatives, in the different
              departments of Government, are highly improper, & tend to create parties &
              dissentions amongst Us. Nevertheless if a Minister shall adopt such improper Conduct
              on any Occasion, altho’ the Application ought to be treated with Contempt by the
              people, yet it should not affect his Nation, Unless It shall Avow & justify his
              conduct therein. We therefore declare our disapprobation of certain Attempts in late
              News-paper publications, to make some alledged behaviour of that kind in the Minister
              of the French Nation, if any such really existed, the means of withdrawing our affection, either from the beloved President, or our Respectable
                Allies.
            Ordered That the foregoing Resolutions be forthwith printed in the Several
              News-papers in the State; and that a fair Copy of them be transmitted to the President
              of the United States by the Chairman.
            
              Attest Wm Nelson
                  Secretary
              By Order of the MeetingEdmd Pendleton
                Chairman
            
          